DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1, line 7, --,-- should be inserted after “position”;
Claim 1, line 10, --,-- should be inserted after “position”;
Claim 1, line 13, --electrical-- should be inserted before “connector”;
Claim 1, line 15, --,-- should be inserted after “position”;
Claim 1, line 18, --,-- should be inserted after “position”;
Claim 1, line 21, --,-- should be inserted after “position”;

Allowable Subject Matter
3.	Claims 1-15 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest in the first position, the auxiliary locking member is in direct engagement with the primary locking member when the primary locking member is in the locked position, preventing the primary locking member from moving to the unlocked position, and in the first position the auxiliary locking member further is engaging the first connector unit and the second connector unit so that the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	This application is in condition for allowance except for the following formal matters: 
Claim 1, line 7, --,-- should be inserted after “position”;
Claim 1, line 10, --,-- should be inserted after “position”;
Claim 1, line 13, --electrical-- should be inserted before “connector”;
Claim 1, line 15, --,-- should be inserted after “position”;
Claim 1, line 18, --,-- should be inserted after “position”;
Claim 1, line 21, --,-- should be inserted after “position”;
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        thanh-tam.le@uspto.gov
02/07/22